     Case 3:20-cv-00588-LAB-LL Document 7 Filed 05/05/20 PageID.101 Page 1 of 4



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11     Y.I., a minor, by and through her         Case No.: 20cv588-LAB (LL)
       guardian ad litem, et al.
12
                                   Plaintiffs,   ORDER APPOINTING
13                                               GUARDIAN AD LITEM; AND
       v.
14
                                                 ORDER REQUIRING
       COUNTY OF SAN DIEGO, et al.
15                                               AMENDMENT
                                Defendants.
16
17
18
19          The motion to appoint Joy Singleton as guardian ad litem for Plaintiffs Y.I.,
20   A.G., and D.G. (Docket no. 4), is GRANTED.
21          Plaintiffs are children of Mayra Gonzalez who, the complaint alleges, had a
22   history of alcohol abuse and drunk driving. On November 12, 2018, the complaint
23   alleges she drove while heavily intoxicated, and was involved in a serious accident
24   that injured all three children.
25          The Court sua sponte raised the adequacy of the complaint. See Sparling v.
26   Hoffman Const. Co., Inc., 864 F.2d 635, 637–38 (9th Cir. 1988). Specifically,
27   Plaintiffs’ only federal claims appeared to be foreclosed by the holding of
28   DeShaney v. Winnebago Cnty. Dept. of Soc. Servs., 489 U.S. 189 (1989).

                                                 1
                                                                                  20cv588
     Case 3:20-cv-00588-LAB-LL Document 7 Filed 05/05/20 PageID.102 Page 2 of 4



1          DeShaney, in brief, stands for the proposition that government officials’
2    failure to protect a person from private crime or violence does not violate
3    substantive Due Process.      Specifically, DeShaney held that a county and its
4    employees were not liable under the Constitution for failing to prevent a child’s
5    being abused by his father, even if they knew he was at risk. The Court recognized
6    that the Constitution did impose such a duty to protect people whom the
7    government has deprived of their liberty (e.g., prisoners or involuntarily-committed
8    mental patients). 489 U.S. at 200. The Court also recognized that state law might
9    impose on the county and its officials a duty to protect the child, and that state tort
10   law might provide a remedy. Id. at 201. But the Constitution imposes no such duty,
11   and failure to carry out a duty created by state law does not violate substantive
12   Due Process. Id.
13         Plaintiffs have filed their response, and argue that the “state created danger”
14   doctrine distinguishes their claims from DeShaney. They conclude that Defendants
15   created a danger that Plaintiffs would not otherwise have faced. But to pursue
16   such a claim, they must plead enough factual matter that, if taken as true, would
17   plausibly suggest that their conclusion is correct. See Bell Atlantic v. Twombly,
18   550 U.S. 544, 556 (2007). The only factual basis for Plaintiffs’ “state created
19   danger” theory is that Defendants determined Plaintiffs were in danger,
20   documented the danger, and yet left Plaintiffs in their mother’s custody without
21   doing anything. The response summarizes their theory this way:
22               Unlike in Deshaney, Plaintiffs raise the state-created danger
           exception. Here, the County Defendants – acting in their capacity as
23
           government officers – made an official determination that Mayra
24         Gonzalez posed a serious present and future danger to the Plaintiffs.
           And, that services and/or safeguards were necessary to alleviate this
25
           known danger. Defendants’ determination distinguished Plaintiffs from
26         the general public, and required Defendants to afford Plaintiffs some
           measure of personal and physical safety.
27
28

                                                2
                                                                                     20cv588
     Case 3:20-cv-00588-LAB-LL Document 7 Filed 05/05/20 PageID.103 Page 3 of 4



1                As set out in detail in the complaint, the Defendants were
           deliberately indifferent to the danger they knew Ms. Gonzalez posed to
2
           her children, and left the children in a known dangerous circumstance.
3          Defendant’s actions were devastating for these children.
4
5    (Response at 1:8–17.) Plaintiffs contend that Defendants’ knowledge triggered a
6    duty to act. (Id. at 2:11–12.)
7          But even if Defendants had a duty under state law to act, failure to carry out
8    a duty imposed by state law does not amount to a federal substantive Due Process
9    violation. DeShaney, 489 U.S. at 201. The complaint does not allege anything they
10   did to create any danger, or make Plaintiffs any more vulnerable to it. See
11   DeShaney, 489 U.S. at 201. The response cites several other cases where social
12   workers placed foster children in the custody of people they knew were abusive,
13   and failed to protect them afterwards. But Plaintiffs here are alleged to be Ms.
14   Gonzalez’s own children, and the complaint does not allege Defendants entrusted
15   them to her. The response also cites cases where state actors actively exposed
16   plaintiffs to danger or prevented them from escaping. In situations like those,
17   government actors’ failure to rescue a plaintiff from danger the government actors
18   have exposed her to can amount to a Due Process violation. See, e.g., Henry A.
19   v. Willden, 678 F.3d 991, 998, 1002 (9th Cir. 2012). But a necessary element of
20   such a claim is that the government actors have by their affirmative action placed
21   the person in danger she would not otherwise have faced. Id. at 1002. The
22   complaint does not allege facts plausibly showing that Defendants took any
23   affirmative action to do this; it alleges nothing more than a failure to act, which is
24   not enough under DeShaney or any cited Ninth Circuit precedent.
25         If Plaintiffs believe they can successfully allege facts showing that
26   Defendants engaged in one or more affirmative act that put Plaintiffs in danger
27   they would not otherwise have faced, they may file an amended complaint by May
28   18, 2020.    Because they can file electronically, they should comply with this

                                               3
                                                                                    20cv588
     Case 3:20-cv-00588-LAB-LL Document 7 Filed 05/05/20 PageID.104 Page 4 of 4



1    deadline regardless of whether the Clerk’s office is physically accessible on that
2    date.
3            Because this defect has been pointed out to Plaintiffs, they should not
4    assume they will be given another opportunity to remedy it. If Defendants move to
5    dismiss on this same basis, and if the defect has not been corrected, the Due
6    Process claims will likely be dismissed with prejudice.
7
8            IT IS SO ORDERED.
9    Dated: May 5, 2020
10
11                                          Honorable Larry Alan Burns
                                            Chief United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              4
                                                                                  20cv588
